 
    
 
 
 

 

APR 12 201

IN THE UNITED STATES DISTRICTG€`ER S DIS¥§§\%TCW
FOR THE DISTRICT OF MA,RYLM‘B¢T'OFMARYIAND

 

UNITED sTATEs oF AMERICA *
* FILED UNI)ER SEAL
v. *
*
SEUN BANJo oJEDoKUN, * CASE No. /q”m) » /z 45 m D
§§
Defendant *
ir
***1'¢*9€*

_-_-:::;:ED gas
GOVERNMENT'S MOTION TO SEAL

Comes now the United `States of America, by and through its Attomeys, Robert K. Hur,
United States Attomey for the District of Maryland and Thomas P. Windom, Assistant United
States Attomey for said District, hereby moves this Honorable Court for an Order sealing the
Criminal Complaint, Arrest Warrant and Motion to Seal submitted in connection With the
above-referenced individual. Should the individual under investigation become aware of these
documents, it could jeopardize the outcome of the investigation
` WHEREFORE, the government respectfully requests that the Criminal Complaint, Arrest

Warrant and Motion to Seal along With this motion be placed under seal until further notice.

Respectfully submitted,

Robert K. Hur
es Attomey

United S
Byr //2A “¥JF\

'l:homas P. Windom
Assistant United States Attomey

russo oRDERED,thiS 12 dayoprril, 2019.

7 : '!l / ' ,//"/;;/

‘ r//'/// // j£"/ f ,,,,,
m %/ %4///’/717~<&"
Thomas M. DiGirolamo

United States Magistrate Judge

 

